Motion GRANTED and Order filed July 3, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00539-CV
                                   ____________

 IN RE ELIZABETH THOMAS, ALBERT PERRY III, CATRICE HENRY,
                 AND ALVIN R. MULLEN II, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-82388

                                      ORDER

      On July 2, 2018, relators Elizabeth Thomas, Albert Perry III, Catrice Henry,
and Alvin R. Mullen II, filed a petition for writ of mandamus in this court. Relators
ask this court to order the Honorable R.K. Sandill, Judge of the 127th District Court,
in Harris County, Texas, to set aside his “Order on Plaintiff Elizabeth Thomas’
Purported ‘Notice of Removal’” dated June 18, 2018, entered in trial court number
2017-82388, styled Elizabeth Thomas, et al. v. Michael J. Pizzitola, Jr., et al.
Relator claims respondent did not have the authority to enter the order because the
case had been removed to federal court.

      Relator also filed a motion for temporary stay of proceedings below. See Tex.
R. App. P. 52.8(b), 52.10. Relators ask this court to stay proceedings in the trial
court pending a decision on the petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER all proceedings in trial court cause number 2017-82388,
Elizabeth Thomas, et al. v. Michael J. Pizzitola, Jr., et al., STAYED until a final
decision by this court on relators’ petition for writ of mandamus, or until further
order of this court.

      In addition, the court requests real parties-in-interest, to file a response to the
petition for writ of mandamus on or before July 17, 2018. See Tex. R. App. P. 52.4.

                                   PER CURIAM


The panel consists of Justices Donovan, Brown, and Jewell.